7^/S^'°3
                                       CAUSE      NO.1056657-B

EX    PARTE   ROSALI     BONILLA
                                                              IN    THE    179   Th   DISTRICT
                                                     §
                                                             COURT    OF    HARRIS     COUNTY


STATE    OF    TEXAS
                                                                                TEXftECEiVEi
                                                                                 §0W @$ CRIMINAL APPEALS
                                           MOTION    TO   COMPEL
                                                                                        *"* 06 2015

TO:    THE    HONORABLE      JUDGE    OF   SAID     COURT,

 NOW' COMES ROSALIBONILLA,PRO SE,and humbly ask this Honorable
Courtof Criminal Appeals to compel the District Court of Harris
County,Texas,to              answer     Bonilla's          letter     and to take action on
his case-, cause number mention above.                      In support of this motion
Bonilla submits the following,
 On Feb.11,2015,the state ' s -proposed, order designating                              issues
stating that the following issues need to be resolved in the
present       case:

 1.     whether        the     applicant       was        denied effective assistance of
trial    counsel,

 2.whether the applicant was denied                        a fair trial due            to prosecu
torial       misconduct.

 Therefore,pursuant to Article 11.07 §3(d),this Court will resol
ve the above-cited issues and then enter finding of fact.                                  So far,
I haven't heard any action taken by                        the Harris County;Courthouse
concerning my case.
 I have sent several letters seeking information concerning my
case,so far no answer.                I- haven't received any answer or informat
ion on this subject.
 I humbly ask this Honorable Court to compel the District Court
of Harris County to answer my letters and to take the action ne
cessary to resolve my case.

                                                         SINCERELY    SUBMITTED,



__?_/_3__/2015                              /s/           OwA-


                                                                    PRO    SE